Hedrick, Judge
dissenting:
I disagree with the majority that Judge Peel’s statement that “the charges brought by the Superintendent against the petitioner/appellant are not substantiated” is the same as the “decision of the Board of Education is unsupported by substantial evidence. ...” G.S. § 150A-51 requires the reviewing court, if it reverses the decision of the Board, to set down in writing its reasons therefor. My reading of that portion of the opinion in Thompson v. Wake County Board of Education, 292 N.C. 406, 233 S.E. 2d 538 (1977), quoted by the majority is that if, upon review, the “whole record” presents reasonably conflicting views, and the Board’s decision represents one of those views, it is the duty of the reviewing court to affirm. Otherwise, the reviewing court would merely be substituting its own decision for that of the Board. In my opinion, Judge Peel merely substituted his own decision for that of the Board when he stated that “the charges brought by the Superintendent against the petitioner/appellant are not substantiated.” If Judge Peel, after reviewing the “whole record,” had concluded that the Board’s decision was unsupported by substantial evidence and reversed, the Board would be informed wherein and how it erred, and we could study the “whole record” and determine whether the reviewing court erred. In essence, Judge Peel conducted a de novo hearing from the record and made his own decision based upon the evidence in that record, and the majority has reviewed Judge Peel’s de novo decision and affirmed.
I vote to vacate the order from which the appeal was taken to this Court, and to remand the case to the superior court for a review of the whole record to determine whether that record presents reasonably conflicting views and whether the decision of the Board represents one of those views, and if it does, affirm, but if it does not, reverse and set down in writing wherein the Board erred within the parameters of G.S. § 150A-51.